Exhibit 10.3

 

DG FASTCHANNEL, INC.

 

2006 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

DG FastChannel, Inc., a Delaware corporation (the “Company”), pursuant to its
2006 Long-Term Stock Incentive Plan, as amended (the “Plan”), hereby grants to
the individual listed below (“Grantee”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s Common Stock (the “Shares”).  This award for Restricted Stock Units
(this “Award”) is subject to all of the terms and conditions as set forth herein
and in the Restricted Stock Unit Award Agreement attached hereto as Exhibit A
(the “Restricted Stock Unit Agreement”) and the Plan, each of which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.

 

Grantee:

 

Scott K. Ginsburg

 

 

 

Grant Date:

 

March 29, 2011

 

 

 

Total Number of RSUs:

 

90,000

 

 

 

Distribution Schedule:

 

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable in accordance with Section 1.1(d).

 

 

 

Vesting Schedule:

 

Subject to the terms of the Restricted Stock Unit Agreement, the Shares subject
to the Award shall vest as follows:

 

(a)                                  one-third (1/3) of the Shares shall vest on
the first anniversary of the Grant Date;

 

(b)                                 one-third (1/3) of the Shares shall vest on
the second anniversary of the Grant Date; and

 

(c)                                  one-third (1/3) of the Shares shall vest on
the third anniversary of the Grant Date;

 

in each case subject to Grantee’s Continuous Service through each applicable
vesting date.

 

In the event that the aggregate Fair Market Value of the total number of Shares
subject to this Award as of December 31, 2011 exceeds seven percent (7%) of the
Company’s EBITDA for 2011, the total number of Shares eligible for vesting under
this Award shall be automatically reduced accordingly and any excess Shares
subject to the Award shall terminate automatically without any further action by
the Company and be forfeited without further notice and at no cost to the
Company; provided, however, that in the event the Shares subject to the Award
vest on an accelerated basis pursuant to the following paragraph prior to
December 31, 2011, this sentence shall not apply.

 

The Shares subject to the Award shall vest on an accelerated basis upon the
occurrence of any of the following events:

 

(a)                                  the termination of Grantee’s employment by
the Company without Cause (as such term is defined in that certain Employment
Agreement dated as of October 3, 2008, between Grantee and the Company, as in
effect on the Grant Date (the “Employment Agreement”);

 

(b)                                 Grantee’s voluntary termination of
employment for Good Reason (as such term is defined in the Employment
Agreement);

 

(c)                                  Grantee’s death;

 

--------------------------------------------------------------------------------


 

 

 

(d)                                 Grantee’s Disability (as defined below);

 

(e)                                  Grantee’s Retirement (as defined below); or

 

(f)                                    a Change in Control.

 

For purposes of this Grant Notice and the Restricted Stock Unit Agreement,
“Disability” shall mean that Grantee is, by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
(i) unable to engage in any substantial gainful activity, or (ii) receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.  The Committee shall
determine whether Grantee is “Disabled” in accordance with Section 409A of the
Code.

 

For purposes of this Grant Notice and the Restricted Stock Unit Agreement,
“Retirement” shall mean the earlier of (i) Grantee’s termination of employment
for any reason other than a termination by the Company for Cause or
(ii) Grantee’s Separation from Service (as defined below), in each case on or
after the date Grantee attains the age of 60.

 

For purposes of this Grant Notice and the Restricted Stock Unit Agreement,
“Separation from Service” shall mean a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury Regulations).

 

By his signature and the Company’s signature below, Grantee agrees to be bound
by the terms and conditions of the Plan, the Restricted Stock Unit Agreement and
this Grant Notice.  Grantee has reviewed the Restricted Stock Unit Agreement,
the Plan and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the Restricted Stock Unit
Agreement and the Plan.  Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice. The Award is subject to the
terms and conditions of the Plan which are incorporated herein by reference. In
the event of any inconsistency between the Plan and the Restricted Stock Unit
Agreement, the terms of the Plan shall control.

 

Grantee understands and agrees that this Award does not alter the at-will nature
of his employment relationship with the Company and is not a promise of
continued employment or service for the vesting period of the Award or any
portion of it.

 

The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Grantee with respect to the subject matter
hereof, including without limitation, the provisions of any employment agreement
or offer letter regarding equity awards to be awarded to Grantee by the Company,
or any other oral, implied or written promises, statements, understandings,
undertakings or agreements by the Company or any of its representatives
regarding equity awards to be awarded to Grantee by the Company.

 

DG FASTCHANNEL, INC.

 

GRANTEE

 

 

 

 

 

By:

/s/ John R. Harris

 

By:

/s/ Scott K. Ginsburg

Print Name:

John R. Harris

 

Print Name:

Scott K. Ginsburg

Title:

Compensation Committee Chairman

 

 

 

Address:

750 West John Carpenter Freeway,

 

Address:

 

 

Suite 700

 

 

 

 

Irving, Texas 75039

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Grantee the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan.

 

ARTICLE I.

 

AWARD OF RESTRICTED STOCK UNITS

 

1.1                                 Award of Restricted Stock Units.

 

(a)                                  Award.  In consideration of Grantee’s
continued employment with the Company or any Affiliate thereof and for other
good and valuable consideration, the Company hereby grants to Grantee the right
to receive the number of RSUs set forth in the Grant Notice, subject to all of
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan.  Prior to actual issuance of any Shares, the RSUs and the Award represent
an unsecured obligation of the Company, payable only from the general assets of
the Company.

 

(b)                                 Vesting.  The RSUs subject to the Award
shall vest in accordance with the Vesting Schedule set forth in the Grant
Notice.  Unless and until the RSUs have vested in accordance with the Vesting
Schedule set forth in the Grant Notice, Grantee will have no right to any
distribution with respect to such RSUs.  In the event of the termination of the
Grantee’s Continuous Service prior to the vesting of all of the RSUs, any
unvested RSUs will terminate automatically without any further action by the
Company and be forfeited without further notice and at no cost to the Company.

 

(c)                                  Distribution of Shares.

 

(i)                                     Except as provided in Section 1.1(d),
and subject to the terms and provisions of the Plan and this Agreement, shares
of Common Stock shall be distributed to Grantee (or in the event of Grantee’s
death, to his estate) with respect to such Grantee’s vested RSUs on the earliest
to occur of the following events (each, a “Distribution Event”):

 

(A)                              Grantee’s Separation from Service;

 

(B)                                Grantee’s death;

 

(C)                                Grantee’s Disability; or

 

(D)                               a Change in Control (so long as such Change in
Control also constitutes a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code and
Section 1.409A-3(i)(5) of the Treasury Regulations) (any distribution of shares
of Common Stock upon a Change in Control shall occur immediately prior to the
Change in Control).

 

A-1

--------------------------------------------------------------------------------


 

(ii)                                  All distributions shall be made by the
Company in the form of whole shares of Common Stock.

 

(iii)                               Neither the time nor form of distribution of
Common Stock with respect to the RSUs may be changed, except as may be permitted
by the Committee in accordance with the Plan and Section 409A of the Code and
the Treasury Regulations thereunder.

 

(d)                                 Deferral Election.

 

(i)                                     If Grantee makes a valid deferral
election within the time period specified by the Company in the deferral
election form, then Grantee may elect to change the timing of receipt of the
Common Stock otherwise distributable under Section 1.1(c).  Any such deferral
election must comply with the requirements of Section 409A of the Code and the
Treasury Regulations or other guidance issued thereunder as well as any Plan
rules on deferrals and must be made on a form approved by the Company.

 

(ii)                                  If Grantee is a “specified employee” (as
determined in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i)) on the date of his Separation from Service, the
delivery of any shares of Common Stock to be delivered to Grantee upon and as a
result of such Separation from Service shall be delayed to the extent necessary
to avoid a prohibited distribution under Section 409A(2)(B)(i) of the Code, and
such shares of Common Stock shall be distributed to Grantee on the earlier of
(A) the expiration of the six-month period measured from the date of Grantee’s
Separation from Service, (B) the date of Grantee’s death, or (C) such earlier
date as is permitted under Section 409A of the Code and the Treasury Regulations
thereunder.

 

(e)                                  Generally. Shares issued under the Award
shall be issued to Grantee or Grantee’s beneficiaries, as the case may be, at
the sole discretion of the Committee, in either (i) uncertificated form, with
the Shares recorded in the name of Grantee in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement; or (ii) certificate form.

 

1.2                                 Tax Withholding.  Notwithstanding any other
provision of this Agreement (including, without limitation,
Section 1.1(b) hereof):

 

(a)                                  The Company has the authority to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy applicable federal, state, local and foreign taxes (including any FICA
obligation) required by law to be withheld with respect to any taxable event
arising from vesting of the RSUs or the receipt of the Shares upon settlement of
the RSUs.  The Company may permit, but shall not be obligated to allow, Grantee
to make such payment in one or more of the forms specified below:

 

(i)                                     by cash or check made payable to the
Company;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Grantee;

 

(iii)                               by requesting that the Company withhold a
net number of vested Shares otherwise issuable pursuant to the RSUs having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Affiliates based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

 

A-2

--------------------------------------------------------------------------------


 

(iv)                              by tendering vested shares of Common Stock
owned by the Grantee having a then current Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligation of the Company and its
Affiliates based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes; or

 

(v)                                 in any combination of the foregoing.

 

(b)                                 In the event Grantee fails to provide timely
payment of all sums required pursuant to Section 1.2(a), the Company shall have
the right and option, but not the obligation, to treat such failure as an
election by Grantee to satisfy all or any portion of Grantee’s required payment
obligation pursuant to Section 1.2(a)(ii) or Section 1.2(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing Shares
issuable with respect to the RSUs to Grantee or his legal representative unless
and until Grantee or his legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Grantee resulting from the
grant of the RSUs, the distribution of the Shares issuable with respect thereto,
or any other taxable event related to the RSUs.

 

(c)                                  In the event Grantee’s tax withholding
obligation will be satisfied under Section 1.2(a)(iii) above, then the Company
may elect to instruct any brokerage firm determined acceptable to the Company
for such purpose to sell on Grantee’s behalf a whole number of shares from those
Shares issuable to Grantee upon settlement of the RSUs as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy Grantee’s tax
withholding obligation.  Grantee’s acceptance of this Award constitutes
Grantee’s instruction and authorization to the Company and such brokerage firm
to complete the transactions described above, including the transactions
described in the previous sentence, as applicable.  Any Shares to be sold at the
Company’s direction through a broker-assisted sale will be sold on the day the
tax withholding obligation arises (i.e., the date Common Stock is delivered) or
as soon thereafter as practicable.  The Shares may be sold as part of a block
trade with other participants of the Plan in which all participants receive an
average price.  Grantee will be responsible for all broker’s fees and other
costs of sale, and Grantee agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale. To the
extent the proceeds of such sale exceed Grantee’s tax withholding obligation,
the Company agrees to pay such excess in cash to Grantee as soon as practicable.
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy Grantee’s tax withholding obligation.  The
Company may refuse to issue any Shares in settlement of the Award to Grantee
until the foregoing tax withholding obligations are satisfied.

 

ARTICLE II.

 

RESTRICTIONS

 

2.1                                 Award and Interests Not Transferable.  This
Award and the rights and privileges conferred hereby, including the RSUs awarded
hereunder, shall not be transferable or assignable by the Grantee and may not be
made subject to execution, attachment, or similar process, otherwise than by
will or the laws of decent and distribution.

 

2.2                                 Rights as Stockholder.  Neither Grantee nor
any person claiming under or through Grantee shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares issuable
hereunder unless and until certificates representing such Shares (which may be
in

 

A-3

--------------------------------------------------------------------------------


 

uncertificated form) will have been issued and recorded on the books and records
of the Company or its transfer agents or registrars, and delivered to Grantee
(including through electronic delivery to a brokerage account).   After such
issuance, recordation and delivery, Grantee shall have all the rights of a
stockholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.

 

2.3                                 Forfeiture Provisions.  Grantee hereby
agrees that the Committee may provide that the Award shall terminate and any
unvested RSUs shall be forfeited, if the Grantee at any time prior to the
vesting of the Award engages in any activity which is inimical, contrary or
harmful to the interests of the Company, as determined by the Committee,
including, without limitation, any violation of any written Company policy, or
the Grantee’s employment is terminated for Cause.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1                                 Adjustments.  The Grantee acknowledges that
the Award, including the vesting of the Award and the number of Shares subject
to the Award, is subject to adjustment in the discretion of the Committee upon
the occurrence of certain events as provided in this Agreement and Section 14 of
the Plan.

 

3.2                                 Conformity to Securities Laws.  Grantee
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act
and any and all regulations and rules promulgated thereunder by the U.S.
Securities and Exchange Commission, including, without limitation, Rule 16b-3
under the Exchange Act.  Notwithstanding anything herein to the contrary, the
Plan shall be administered, and the Awards are granted, only in such a manner as
to conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

3.3                                 Amendment, Suspension and Termination.  To
the extent permitted by the Plan, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Committee or the Board; provided, that, except as may otherwise
be provided by the Plan, no amendment, modification, suspension or termination
of this Agreement shall adversely effect the RSU in any material way without the
prior written consent of the Grantee.

 

3.4                                 Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the address given beneath the signature of an
authorized officer of the Company on the Grant Notice, and any notice to be
given to Grantee shall be addressed to Grantee at the address given beneath
Grantee’s signature on the Grant Notice.  By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.5                                 Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon Grantee and his heirs, executors,
administrators, successors and assigns.

 

A-4

--------------------------------------------------------------------------------


 

3.6                                 Section 409A.  Notwithstanding any other
provision of the Plan, this Agreement or the Grant Notice, the Plan, this
Agreement and the Grant Notice shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code
(together with any Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date, “Section 409A”).  The Committee may, in
its discretion, adopt such amendments to the Plan, this Agreement or the Grant
Notice or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to comply with the
requirements of Section 409A.  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Grantee may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.

 

3.7                                 Tax Representations.  Grantee has reviewed
with Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by the Grant
Notice and this Agreement.  Grantee is relying solely on such advisors and not
on any statements or representations of the Company or any of its agents.
Grantee understands that Grantee (and not the Company) shall be responsible for
Grantee’s own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

3.8                                 Recoupment.  To the extent required by
applicable law or any applicable securities exchange listing standards, any
amounts paid or payable under this Agreement (including, without limitation,
amounts paid prior to the effectiveness of such law or listing standards) shall
be subject to forfeiture, repayment or recapture as determined by the Company in
its discretion.

 

3.9                                 Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3.10                           Governing Law; Severability.  The Plan and this
Agreement are to be construed in accordance with and governed by the internal
laws of the State of Texas, without giving effect to any choice-of-law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Texas to the rights and duties of the parties.

 

A-5

--------------------------------------------------------------------------------